NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         APR 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT O. LINDOW,                               No. 21-15810

                Plaintiff-Appellant,            D.C. No. 4:20-cv-03271-HSG

 v.
                                                MEMORANDUM*
DARREN WALLACE, an individual; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Robert O. Lindow appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from

conservatorship proceedings in state court. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2012) (dismissal under 28 U.S.C. § 1915(e)); Noel v. Hall, 341 F.3d 1148, 1154

(9th Cir. 2003) (dismissal under Rooker-Feldman doctrine). We affirm.

      The district court properly dismissed Lindow’s § 1983 claims seeking to

reopen or set aside California state court rulings because these claims constitute a

forbidden “de facto appeal” of prior state court judgments and raise issues that are

“inextricably intertwined” with those judgments. Noel, 341 F.3d at 1158, 1163-65

(discussing proper application of the Rooker-Feldman doctrine).

      The district court properly dismissed Lindow’s § 1983 claims alleging

extrinsic fraud on the courts because Lindow failed to allege facts sufficient to

show that defendants acted under color of state law. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (explaining that to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation and internal quotation marks omitted)); Lugar v.

Edmondson Oil Co., Inc., 457 U.S. 922, 941 (1982) (explaining that private misuse

or violation of a state statute is not actionable under § 1983); Kirtley v. Rainey, 326

F.3d 1088, 1092 (9th Cir. 2003) (discussing the criteria applied by courts to

identify state action).

      The district court did not abuse its discretion in dismissing Lindow’s

amended complaint without further leave to amend because amendment would

have been futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,


                                            2                                     21-15810
1041 (9th Cir. 2011) (setting forth standard of review and explaining that dismissal

without leave to amend is proper when amendment would be futile).

      AFFIRMED.




                                         3                                   21-15810